Citation Nr: 0905216	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  00-09 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to service connection for Crohn's disease.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The appellant had honorable active military service from 
April 8, 1982 to April 18, 1991.  He had dishonorable active 
service from April 19, 1991 to April 9, 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The issues of service connection for recurrent major 
depression and for hemorrhoids, which were included in the 
original appeal, are no longer on appeal because, by a May 
2007 rating decision, the appellant was granted service 
connection for these two disabilities.  Because the award of 
service connection constitutes a complete grant of the 
benefits sought on appeal as regards those two issues, they 
are no longer before the Board.  


FINDING OF FACT

The appellant's Crohn's disease did not begin during his 
period of honorable service; it is not otherwise attributable 
to this period of service.  


CONCLUSION OF LAW

The appellant does not have Crohn's disease that is the 
result of disease or injury incurred in or aggravated during 
honorable active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
January 2002.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the appellant apprised him of what the evidence must show 
to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the appellant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the appellant's behalf.  

The Board notes that the appellant was not apprised of the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), until a supplemental statement of the case 
(SSOC) that was issued in August 2007.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006)  (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions [including readjudication, 
unless waived by the appellant] may "essentially cure[] the 
error in the timing of notice").  While the claim was not 
thereafter readjudicated by the RO, because the appellant's 
claim will be denied, these questions are not now before the 
Board.  Consequently, a remand is not necessary.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the 
appellant's service treatment record (STR) file (which 
contains both medical treatment records and non-treatment 
medical records such as reports of physical examinations and 
reports of diagnostic studies, and administrative documents), 
and post-service medical records, and secured examinations 
and medical opinions in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air 
service, and who is discharged or released therefrom under 
conditions other than dishonorable."  The law also provides 
that discharge or dismissal by reason of the sentence of a 
general court-martial bars all rights of such persons under 
laws administered by VA and is based upon the period of 
service from which discharged or dismissed.  38 U.S.C.A. §§ 
5303(a).  Thus, the bar to these rights applies to the entire 
period of enlistment from which a service member was 
dishonorably discharged, not just from the time of the crime 
for which he was convicted by a general court-martial.  

Here, as noted, the appellant served on active duty from 
April 1982 to April 1997.  The record shows that his last 
enlistment began April 19, 1991, and ended in April 1997 with 
a dishonorable discharge.  The dishonorable discharge was a 
result of a conviction by a general court-martial in April 
1995 for kidnapping and attempted murder; he was sentenced 
to, inter alia, a dishonorable discharge and confinement for 
15 years.  

According to a VA administrative decision dated in April 
1998, the appellant's active service from April 1982 to April 
1991 was honorable, but his active service from April 1991 
through April 1997 was dishonorable.  Thus, while the 
appellant may be service connected for a disability incurred 
or aggravated during his period of honorable service, as a 
matter of law he may not be service connected for any disease 
or disability incurred or aggravated during his period of 
dishonorable service, which began April 19, 1991.  (The 
question of character of discharge for this period was 
previously considered by VA in 1998 and is not now a question 
before the Board.)

The appellant's voluminous medical records are of record, and 
they show some abdominal complaints.  In December 1984 the 
appellant reported abdominal pain, diarrhea, and 
constipation; in a February 1986 examination report he 
reported frequent indigestion and stomach or intestinal 
trouble.  The appellant also reported that he was in 
excellent health and that he had no complaints of stomach or 
abdominal pain, or any other abdominal or intestinal 
complaints, in Reports of Medical History dated in February 
1982 and February 1986.  Nowhere in the appellant's medical 
records encompassing his period of honorable service is there 
a diagnosis of Crohn's disease or any similar disease or 
disorder.  

At a December 2001 hearing before the undersigned Veterans 
Law Judge, the appellant testified that his Crohn's disease 
was diagnosed by Air Force Dr. B.G. in 1993.  The appellant's 
in-service treatment records show that he was seen several 
times by Dr. G. in 1993, and that investigations included 
colonoscopy and biopsy.  Dr. G.'s diagnosis was non-specific 
colitis, confirmed by biopsy.  The appellant was seen by Dr. 
G. in January 1994, at which time he noted that the 
appellant's stools exhibited no diarrhea and were non-bloody.  
Laboratory reports reflected normal results.  The diagnosis 
was inflammatory bowel disease.  The first use of the term 
"Crohn's disease" found in the appellant's medical records 
is in a VA treatment record dated in May 1996.  That record 
gave as a diagnostic impression "Crohn's disease vs. 
ulcerative colitis."  

In order to establish whether or not the symptoms experienced 
by the appellant during his period of honorable service were 
related to his later diagnosis of Crohn's disease, the 
appellant was afforded a VA medical examination in December 
2005.  The examiner noted that the stated problem was Crohn's 
disease for 12 years, putting the onset of Crohn's disease in 
about 1993.  The examiner briefly recounted the appellant's 
medical history, stating that the presumed onset of the 
Crohn's disease was at age 13 with symptoms to indicate 
irritable bowel syndrome, which "may have been related to 
Crohn's ileitis."  He noted that Crohn's was first diagnosed 
with colonoscopy and biopsy in 1993.  In response to a 
question asked of the examiner by the RO, he stated that the 
appellant's symptoms of irritable bowel syndrome may have 
been related to Crohn's disease extending back to 1982, but 
that it could not be proven that the Crohn's disease was 
present in the small intestine prior to 1993 without 
diagnostic studies from that earlier time.  In an addendum to 
his December 2005 examination report, the examiner noted that 
the medical records demonstrated that the appellant was 
treated for Crohn's disease during the period from April 19, 
1991 to April 1997, but that the records do not support 
establishing that the Crohn's disease occurred in the period 
from April 1982 to April 18, 1991.  

As noted, generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Caluza, supra.  Here, there is 
medial evidence that the appellant currently has Crohn's 
disease, however, while there is evidence of some bowel-
related symptoms during the appellant's period of honorable 
service, the evidence does not show a diagnosis related to 
these symptoms during the period of honorable service.  To 
the contrary, the only credible medical opinion is that the 
medical evidence of record does not support establishing that 
the appellant's Crohn's disease was demonstrated in the 
period of honorable military service.  

The Board notes that the December 2005 VA examiner stated in 
his report that the presumed onset of the Crohn's disease was 
at age 13 with symptoms indicating irritable bowel syndrome, 
which may have been related to Crohn's ileitis, and that he 
also stated that that the appellant's symptoms of irritable 
bowel syndrome may have been related to Crohn's disease 
extending back to 1982.  The Board finds that these 
statements are not evidence of a nexus between the Veteran's 
current Crohn's disease and his period of honorable active 
service.  First, the examining physician went on to specify 
that a medical nexus could not be established.  Equally 
significant, the Board finds that these statements, couched 
as they are in terms of may have been, are too speculative to 
constitute credible medical evidence of a nexus.   See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (by using the term 
"could," without supporting clinical data or other 
rationale, doctor's opinion simply was too speculative to 
provide the degree of certainty required for medical 
opinion); Bostain v. West, 11 Vet. App. 124, 127 (1998) (a 
medical opinion expressed in terms of "may," also implies 
"may or may not" and therefore is too speculative to 
establish a plausible claim (citing Obert v. Brown, 5 Vet. 
App. 30, 33 (1993))); Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (speculative or equivocal opinions may be considered 
"non-evidence" and have no probative value).  Absent 
competent medical evidence of a nexus between the current 
disability and the symptoms experienced during the 
appellant's period of honorable service, service connection 
cannot be established.  

The Board acknowledges the appellant's contention that his 
Crohn's disease did not just appear suddenly in 1993, and 
that it must therefore be related to the symptoms he 
experienced during his period of honorable service.  However, 
there is no evidence of record showing that the appellant has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the onset 
of this disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2008).  Consequently, the 
appellant's own assertions as to the etiology of his Crohn's 
disease have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
appellant's current Crohn's disease is not traceable to 
disease or injury incurred in or aggravated during honorable 
active military service.


ORDER

Entitlement to service connection for Crohn's disease is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


